            Case 1:21-cv-00366-JPC Document 7 Filed 02/11/21 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
JUSTIN BOLANOS,                                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   21-CV-366 (JPC)
                  -v-                                                  :
                                                                       :        ORDER
TANIEKA MISA HOOTEN,                                                   :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        Plaintiff filed his Complaint on January 14, 2021. (Dkt. 1.) On January 27, 2021, the Court

ordered Plaintiff to show cause why the Court has jurisdiction over this suit under 28 U.S.C. § 1332.

(Dkt. 4.) Section 1332 provides that district courts have jurisdiction over civil actions if the

“amount in controversy exceeds the sum or value of $75,000, exclusive of interest and costs,” and

the parties meet certain diversity of citizenship requirements. The Court noted that while Plaintiff

alleges in the Complaint that the parties meet the diversity of citizenship requirement, he has not

alleged that the amount in controversy exceeds $75,000, and it is not apparent from the face of the

Complaint how this action could meet that threshold requirement. (Id.) That day, Plaintiff filed a

letter arguing that the amount in controversy is met based on $7,500 in alleged statutory damages

and at least $112,500 in attorney’s fees. (Dkt. 5.)

        “A party invoking the jurisdiction of the federal court has the burden of proving that it

appears to a ‘reasonable probability’ that the claim is in excess of the statutory jurisdictional

amount.” Tongkook Am., Inc. v. Shipton Sportswear Co., 14 F.3d 781, 784 (2d Cir. 1994) (quoting

Moore v. Betit, 511 F.2d 1004, 1006 (2d Cir. 1975)). There is a “rebuttable presumption that the

face of the complaint is a good faith representation of the actual amount in controversy.” Wolde–
          Case 1:21-cv-00366-JPC Document 7 Filed 02/11/21 Page 2 of 3


Meskel v. Vocational Instruction Project Cmty. Servs., Inc., 166 F.3d 59, 63 (2d Cir. 1999).

Overcoming that presumption is a “high bar,” Scherer v. Equitable Life Assurance Soc’y of U.S.,

347 F.3d 394, 397 (2d Cir. 2003), as “the legal impossibility of recovery must be so certain as

virtually to negat[e] the plaintiff’s good faith in asserting the claim,” Chase Manhattan Bank, N.A.

v. Am. Nat. Bank and Trust Co. of Chicago, 93 F.3d 1064, 1070–71 (2d Cir. 1996) (quoting

Tongkook Am., Inc., 14 F.3d at 785).

       The Court concludes that there is no reasonable probability that Plaintiff’s claim meets the

$75,000 amount-in-controversy threshold for diversity jurisdiction. See Tongkook Am., Inc., 14

F.3d at 784. After filing a Complaint that revealed minimal information to suggest that threshold

is met, Plaintiff’s January 27, 2021 submission assumes an exorbitant and disproportional amount

attorney’s fees to contend that the jurisdictional amount is met. (Dkt. 5.)

       Because New York City’s Freelance Isn’t Free Act, which serves as the basis of Plaintiff’s

suit, provides that a prevailing plaintiff “shall” be awarded “reasonable attorney’s fees,” N.Y.C.

Admin. Code. § 29-933(b), the Court may consider attorney’s fees in determining whether the

amount in controversy has been met, see Givens v. W. T. Grant Co., 457 F.2d 612, 614 (2d Cir.

1972), overruled on other grounds, 409 U.S. 56 (1972). However, a statutory entitlement to such

fees is not necessarily a statutory entitlement to federal jurisdiction. Under New York law, an

award of fees “in excess of the amount involved in a litigation would normally appear to be

unreasonable.” Diamond D Enter. USA, Inc. v. Steinsvaag, 979 F.2d 14, 19 (2d Cir. 1992)

(emphasis, citation, and quotation marks omitted); see also Hallingby v. Hallingby, 453 F. App’x

121, 125 (2d Cir. 2012) (same). Other courts in this Circuit have found that an unreasonable award

of attorney’s fees cannot serve as the basis for federal jurisdiction. See, e.g., Jeffrey’s Auto Body,

Inc. v. Progressive Cas. Ins. Co., No. 5:12 Civ. 776 (MAD) (DEP), 2013 WL 592677, at *5

(N.D.N.Y. Feb. 14, 2013) (“For the amount in controversy to be met, the Court would need to find

                                                 2
           Case 1:21-cv-00366-JPC Document 7 Filed 02/11/21 Page 3 of 3


that there is a reasonable probability that if Plaintiff is successful on its GBL § 349 claim, it would

be entitled to over $60,000 in attorneys’ fees. . . . Such an award, considering the relatively

uncomplicated nature of this case and the limited recovery sought, would be unreasonable.”);

Pollock v. Trustmark Ins. Co., 367 F. Supp. 2d 293, 297–98 (E.D.N.Y. 2005) (remanding a case

where plaintiff alleged damages of $55,000 and “to reach the jurisdictional amount fees would have

to be $20,000,” because “[s]uch fees would be unreasonable for this action and would not be

awarded”); see also Ryan v. Legends Hospitality, LLC, No. 11 Civ. 3110 (RJS), 2012 WL 3834088,

at *3 (S.D.N.Y. Aug. 1, 2012) (dismissing an action where the attorney would have to charge an

exorbitant amount of fees to meet the amount in controversy). Here, Plaintiff’s claimed attorney’s

fees, which amount to 15 times the amount of damages, would be unreasonable. Even an award of

$67,500—the amount required to meet the $75,000 threshold—would be nine times the amount of

damages and would not be reasonable.

        Accordingly, because the Court lacks subject matter jurisdiction over this case, it is hereby

ORDERED that this case is DISMISSED without prejudice. The Clerk of the Court is respectfully

directed to close this case.

        SO ORDERED.

Dated: February 11, 2021                              __________________________________
       New York, New York                                      JOHN P. CRONAN
                                                             United States District Judge




                                                  3
